                                 1    JOHN M. RUNFOLA SBN. 096058
                                      Pier 9, Suite 100
                                 2    San Francisco, CA 94111-1497
                                      Telephone: (415) 391-4243
                                 3
                                      Facsimile: (415) 391-5161
                                 4
                                      NAOMI CHUNG SBN. 283743
                                 5    Pier 9, Suite 100
                                      San Francisco, CA 94111
                                 6    Telephone: 415-746-9080
                                      Fax: 415-484-7054
                                 7
                                 8    Attorneys for Defendant
                                      CLIFTON BURCH
                                 9

                            10
                                                                          UNITED STATES DISTRICT COURT
                            11
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                            12
                            13        UNITED STATES OF AMERICA,                                Case No. CR-17-0175 CRB

                            14                              Plaintiff,                         STIPULATION AND [PROPOSED]
                                                                                               ORDER TO CONTINUE JUNE 24, 2019
                            15                   v.                                            SENTENCING DATE & MOTION FOR
                                                                                               NEW TRIAL
                            16        CLIFTON BURCH,
                            17                              Defendant.
                            18
                            19                              IT IS HEREBY STIPULATED by and between William Frenzen, Assistant United
                            20        States Attorney, counsel for the plaintiff, and John M. Runfola, counsel for the defendant
                            21        CLIFTON BURCH, that the sentencing hearing scheduled in this Court for June 24, 2019 at
                                                                        August 28, 2019 at 1:30 p.m.
                            22        11:00 a.m., is extended until August 26, 2019 at 11:00 a.m., or as soon thereafter as is convenient
                            23        for the Court.
                            24                   This continuance is sought by the defense in order to allow for continuity and effective
                            25        preparation of counsel 18	U.S.C.	section	3161(h)(8)(B)(iv). Due to a medical emergency and
                            26        resulting scheduling conflicts counsel for the defendant has been unable to prepare for the motion
                            27        for a new trial and sentencing. 	
                            28
  LAW 	OFFICE	OF	                    Substitution of Attorney
J O H N 	 M. 	 R U N F O L A 	
                                     04/26/19
     SAN	FRANCISCO      	
                                                                                         -1-
                                 1
                                                 No party objects to the requested continuance.
                                 2
                                 3    IT IS SO STIPULATED
                                 4
                                      DATED: ________04/25/19________                 ________________/s/_______________________
                                 5                                                    JOHN M. RUNFOLA
                                                                                      Attorney for CLIFTON BURCH
                                 6
                                 7
                                 8    DATED: ________04/25/19________                 ________________/s/_______________________
                                                                                      NAOMI CHUNG
                                 9                                                    Attorney for CLIFTON BURCH
                            10
                            11
                                      DATED: ______04/26/19                           ______________/s/_________________________
                            12                                                        WILLIAM FRENZEN
                                                                                      Assistant United States Attorney
                            13
                            14
                                      IT IS SO ORDERED
                            15
                            16
                                               May 1, 2019
                                      DATED: ______________________                   __________________________________________
                            17                                                        HONORABLE CHARLES BREYER
                            18                                                        UNITED STATES DISTRICT COURT JUDGE

                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
  LAW 	OFFICE	OF	                    Substitution of Attorney
J O H N 	 M. 	 R U N F O L A 	
                                     04/26/19
     SAN	FRANCISCO      	
                                                                                        -2-
